EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-15, 25-27 & 29-45 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Merene Philip on September 22, 2021.
The application has been amended as follows: 
Claim 29, Line 1:  Replace “claim 28” with --claim 29--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention monitors patients receiving support from mechanical ventilators (Para 0016 of the Specification as originally filed).  The present invention allows for a safe, non-invasive method and apparatus for ultrasound monitoring of 
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “detecting motion of the internal structure by calculating differences in the measured values of the at least first and second echo signals at the multiple points inside the sample volume along the depth range and calculating average phase values of the calculated differences in the measured phase values of the at least first and second echo signals”, “associating the motion of the internal structure with movement caused by respiration to monitor or determine respiration parameters of the patient” and other intervening limitations.
Claim 25:  “determining a phase shift caused by motion at two or more locations within the internal structure and determining an average phase shift to determine the motion by calculating differences in the measured phase values of the at least first and second echo signals at the multiple points inside the sample volume along the depth range and calculating average phase values of the calculated differences in the measured phase values of the at least first and second echo signals”, “associating the motion of the internal structure with movement cause by respiration to monitor or determine respiration parameters of the patient” and other intervening limitations.
Claim 36:  “detecting motion of the internal structure by calculating differences in the measured phase values of the at least first and second echo signals at the multiple points inside the sample volume along the depth range and calculating average phase 

Below are some examples of the deficiencies of the prior art:  
Erbel (U.S. Patent Application 2002/0115923 A1) – Erbel teaches a method for determining the filling of a lung, wherein the movement of an anatomical structure which moves with breathing, or one or more points on the moving anatomical structure whose movement trajectory is highly correlated with lung filling, is detected with respect to the location of at least one anatomical structure which is not spatially affected by breathing, and wherein each distance between the structures is assigned a particular lung filling value.  It further concerns a method for assisting in radiotherapy during movement of the radiation target due to breathing, wherein the association of lung filling values with the distance of the moving structure which is identifiable in an x-ray image and the structure which is not spatially affected by breathing is determined by means of an above-named method, the current position of the radiation target is detected on the basis of the lung filling value, and wherein radiation exposure is carried out, assisted by the known current position of the radiation target.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“detecting motion of the internal structure by calculating differences in the measured phase values of the at least first and second echo signals at the multiple points inside the sample volume along the depth range and calculating 

McEwan (U.S. Patent 5,573,012 A) – McEwan teaches anon-acoustic pulse-echo radar monitor is employed in the repetitive mode, whereby a large number of reflected pulses are averaged to produce a voltage that modulates an audio oscillator to produce a tone that corresponds to the heart motion. The antenna used in this monitor generally comprises two flat copper foils, thus permitting the antenna to be housed in a substantially flat housing. The monitor converts the detected voltage to an audible signal with both amplitude modulation and Doppler effect. It further uses a dual time constant to reduce the effect of gross sensor-to-surface movement. The monitor detects the movement of one or more internal body parts, such as the heart, lungs, arteries, and vocal chords, and includes a pulse generator for simultaneously inputting a sequence of pulses to a transmit path and a gating path. The pulses transmitted along the transmit path drive an impulse generator and provide corresponding transmit pulses that are applied to a transmit antenna. The gating path includes a range delay generator which generates timed gating pulses. The timed gating pulses cause the receive path to selectively conduct pulses reflected from the body parts and received by a receive antenna. The monitor output potential can be separated into a cardiac output indicative of the physical movement of the heart, and a pulmonary output indicative of the physical movement of the lung.

“detecting motion of the internal structure by calculating differences in the measured phase values of the at least first and second echo signals at the multiple points inside the sample volume along the depth range and calculating average phase values of the calculated differences in the measured phase values of the at least first and second echo signals” and other intervening limitations.

Wessels et al. (U.S. Patent 6,314,312 B1) – Wessels teaches a navigation system and method, sensors at location-invariant points are used to define a coordinate system serves for identifying the motion of an organ. An image of the organ can be registered in parallel therewith, by selection of a point whose path in the coordinate system is identified and displayed, for which purpose the image plane attitude is also identified and displayed by acquisition of a further sensor. Alternatively, a sensor can be attached to the organ, this position thereof being identified and the motion path being determined therefrom. A sensor located at an instrument is acquired in parallel therewith. The position of the instrument in the coordinate system is identified and displayed. The instrument can be manually or automatically moved.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             


/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793